Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 2, 2019

                                            No. 04-19-00444-CR

    IN RE THE STATE OF TEXAS, ex. rel. Joe D. Gonzales, District Attorney, Bexar County

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On July 1, 2019, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real parties in interest may file a response to the petition in
this court no later than July 17, 2019. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. All proceedings in the underlying case, styled
The State of Texas v. Michael Stovall, Cause Number 2017-CR-9645, pending in the 226th
Judicial District Court, Bexar County, Texas, are STAYED pending final resolution of the
petition for writ of mandamus.

           It is so ORDERED on July 2, 2019.

                                                                      PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017CR9645, styled The State of Texas v. Michael Stovall, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Velia J. Meza presiding.